Filed 7/30/13 P. v. Jimenez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B244381

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA122146)
         v.

SALVADOR SANCHEZ JIMENEZ,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Robert J. Higa, Judge. Affirmed.
         Salvador Sanchez Jimenez, in pro. per., and Suzann E. Papagoda, under
appointment by the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.




                                         ________________________
       Salvador Sanchez Jimenez appeals from the judgment entered following his
conviction by a jury of second degree robbery, attempted robbery and possession of a
firearm by a felon with related firearm-use findings. No meritorious issues have been
identified by Jimenez’s appointed counsel or by our own independent review of the
record and analysis of the contentions presented by Jimenez in a handwritten
supplemental brief. We affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       1. The Charges
       An amended information charged Jimenez and Katherine Lezama1 with two
counts of second degree robbery (Pen. Code, § 211, counts 1 & 2),2 and one count of
attempted second degree robbery (§§ 211, 664, count 3). Jimenez was also charged with
one count of possession of a firearm by a felon (§ 12021, subd. (a)(1), count 4). The
information further alleged as to counts 1, 2, and 3 that Jimenez and Lezama had
personally used a firearm (§ 12022.53, subd. (b)), a principal was armed with a firearm
(§12022, subds. (a)(1) [handgun] & (a)(2) [Uzi]) and the offenses were committed to
benefit a criminal street gang (§ 186.22, subd. (b)(1)(C)). As to all counts it was
specially alleged that Jiminez had previously served two separate prison terms for
felonies (§ 667.5, subd. (b)). Represented by appointed counsel, Jimenez pleaded not
guilty to the charges and denied the special allegations.

       2. Summary of Trial Evidence3

       According to the evidence presented at trial, on the night of June 10, 2011, Andy
Oropeza, Victor Ramirez and Ivana Venegas were standing in an alley outside of
Oropeza’s garage in Huntington Park. The garage door was open; inside was Ramirez’s

1      Katherine Lezama is not a party to this appeal.

2      Statutory references are to the Penal Code.

3      Jimenez and Lezama were tried jointly with separate juries.
                                             2
truck. While the three friends were talking, a black Nissan Altima drove through the
alley. About 15 minutes later, the Nissan Altima returned and stopped. The driver,
Lezama, called Oropeza over to the car. Jimenez was sitting next to Lezama and two
other men were sitting in the back seat. Oropeza approached and Jimenez demanded to
know where he was from. When Oropeza answered he was not from anywhere, Jimenez
produced an Uzi, and demanded money. Jimenez then got out of the car, walked up to
Ramirez and ordered him to surrender anything of value. Ramirez gave Jimenez his
wallet, truck keys and cell phone. In the meantime, Lezama and the men in the backseat
had armed themselves and followed Jimenez out of the Nissan Altima. Jimenez hit
Ramirez twice in the face with the Uzi, before attempting to take Ramirez’s truck, which
failed to start. One of Jimenez’s male confederates struck Oropeza in the head with a
revolver and took his cell phone. The same man searched Venegas, but found nothing on
her person. The fourth man stood by during the robberies, holding a rifle. After Jimenez,
Lezama and their confederates drove away, Oropeza and Venegas contacted the police.
Officers later recovered a revolver and a rifle from the Nissan Altima.
       Jimenez did not testify in his defense. His mother, Irma Sanchez, testified
Jimenez was with her in Palm Springs for a family reunion on June 10, 2011. She did not
have any receipts for the motel stay because the rooms were complimentary.

       3. Jury Deliberations
       Jury deliberations commenced at 11:33 a.m. on Friday, September 7, 2012.
Outside the presence of the jury, the bailiff informed the trial court that the foreperson
(Juror No. 12) was scheduled for medical appointments on Monday, September 10, 2012.
To accommodate Juror No. 12, the parties stipulated the jury could resume its
deliberations after the weekend on Tuesday, September 11, 2012. At approximately 4:00
p.m. that day, Juror No. 12 notified the court that the jury was currently unable to reach a
verdict. The court advised the jury it had not been deliberating very long, and excused
the jury until the morning of Tuesday, September 11, 2012 to resume deliberations.



                                              3
       On the morning of Tuesday, September 11, 2012, the trial court was notified that
Juror No. 12 had been admitted to the hospital for a medical emergency. The parties
stipulated to the replacement of Juror No. 12 by an alternate juror. The court discharged
Juror No. 12, replaced him with Alternate Juror No. 2 and ordered that deliberations
resume. Deliberations resumed at approximately 10:30 a.m. and a verdict was reached at
approximately 2:00 p.m.

       4. Verdict and Sentencing
       The jury found Jimenez guilty on all counts and found true the firearm-use and
criminal street gang enhancement allegations. In a bifurcated proceeding Jimenez
admitted the prior conviction allegations.
       Jimenez was sentenced to an aggregate state prison term of 27 years, consisting of
the upper term of five years for second degree robbery (count 1), plus 10 years for the
personal use firearm enhancement, and 10 years for the criminal street gang enhancement
and two years for the prior prison term enhancements. The court stayed sentence on the
principal-armed firearm enhancement pursuant to section 654. On the remaining counts
and related enhancements, concurrent terms of 23 years, 21 years six months, and two
years were imposed for second degree robbery, attempted second degree robbery and
possession of a firearm by a felon, respectively. Jimenez received presentence custody
credit of 544 days (473 actual days and 71 days of conduct credit). The trial court
ordered Jimenez to pay a $40 security assessment and a $30 criminal conviction
assessment on each count and a $200 restitution fine. The court imposed and suspended
a parole revocation fine pursuant to section 1202.45.

                                         DISCUSSION
       We appointed counsel to represent Jimenez on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On March 25,
2013, we advised Jimenez he had 30 days within which to personally submit any
contentions or issues he wished us to consider. We received a handwritten supplemental
brief in which Jimenez contended he had an unfair trial, arguing (1) he should have had a
                                             4
separate trial from Lezama because “there was a big possibility” the separate juries in this
case communicated with each other prior to reaching a verdict; (2) Huntington Park
police officers coerced the victims to falsely accuse him of the crimes; and (3) the jury
initially could not reach a verdict, yet found him guilty after Juror No. 12 was replaced
with an alternate juror. None of these claims raise an arguable issue. They are either
entirely devoid of either evidentiary or legal support or amount to speculation on matters
outside the record and, in any event, have been abandoned in light of the lack of legal
argument, citation to authority or reference to the record. (See People v. Barnett (1998)
17 Cal.4th 1044, 1107, fn. 37.)
       We have examined the entire record and are satisfied Jimenez’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
       The judgment is affirmed.




                                                 ZELON, J.
We concur:




       PERLUSS, P. J.




       WOODS, J.




                                             5